DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10, in the reply filed on 02/09/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PG Pub 2018/0302834 A1, hereinafter “Zhang”).
	Regarding claim 1, Zhang (cited in Applicant’s IDS filed on 10/27/2021) teaches a user equipment (UE) (FIG. 2 UE 200) for wireless communication, comprising: a memory (FIG. 2 memory 208); and one or more processors (FIG. 2 processing circuitry 206; ¶ [0023]) operatively coupled to the memory, the memory and the one or more processors configured to: connect to a set of source cell groups (CGs) (¶ [0035]  . . . dual connectivity, receive a target cell group setup information, the target cell group setup information is associated with a set of target CGs (¶ [0063] . . . the UE is connected with a MeNB and a first SeNB, the UE may receive the reconfiguration message {reads on target cell group setup information} from either or both the MeNB and the first SeNB. The reconfiguration message may include an indication that the UE is to communicate with a second SeNB.; ¶ [0064] In MC or DC embodiments, to describe the signaling procedure, the target cell group may be added in a manner similar to the procedure currently used to add a SeNB {¶¶ [0035], [0063] – [0064] read in context, teach that a UE connected to a source cell group receives a reconfiguration message to implement a SCG change procedure to connect to a second/target cell group}); connect to the set of target CGs based at least in part on the target cell group setup information during a handover from the set of source CGs to the set of target CGs (¶ [0063] . . . The reconfiguration message may include an indication that the UE is to communicate with a second SeNB; ¶ [0064] . . . After the target cell group is added, both the source and target cell groups may be able to transmit simultaneously. Afterwards, the source cell group can be released. This may differ from the currently used handover procedures, in which the connection to the source cell groups may be torn down prior to the connection to the target cell groups being established. . . although there is reconfiguration involved (e.g., adding the target cell group and releasing the source cell group), the service interruption may be minimized by permitting the source and ; and disconnect from the set of source CGs after connecting to the set of target CGs (¶ [0064] . . . . . . After the target cell group is added, both the source and target cell groups may be able to transmit simultaneously. Afterwards, the source cell group can be released).

	Regarding claim 2, Zhang teaches wherein the set of source CGs and the set of target CGs include a set of source secondary CGs and a set of target secondary CGs, respectively (¶ [0035] . . . the UE 102 may connect to both a Master eNB 104 (MeNB) and a Secondary eNB 104 (SeNB) . . . When the UE 102 moves between SeNBs (from a source SeNB to a target SeNB), a secondary cell group (SCG) change procedure may be used. An SCG may be a group of serving cells associated with a SeNB).

	Regarding claim 5, Zhang teaches wherein the UE maintains a connection with the set of source CGs and a connection with the set of target CGs from a time of the connecting to the set of target CGs until a time of the disconnecting from the set of source CGs (¶ [0064] . . . After the target cell group is added, both the source and target cell groups may be able to transmit simultaneously. Afterwards, the source cell group can be released. . . In the embodiment shown in FIG. 7, although there is reconfiguration involved (e.g., adding the target cell group and releasing the source cell group), the service interruption may be minimized by permitting the source and target cell group to communicate with the UE simultaneously during switching).

	Regarding claim 6, Zhang teaches wherein the target cell group setup information is received in a target cell group setup information element included in a radio resource control reconfiguration message (¶ [0059] . . . These communications may include the control information used by the UE 402 to detach from the source cell 404 and synchronize to .

	Regarding claim 8, Zhang teaches wherein the disconnect from the set of source CGs is triggered based at least in part on a CG switching indication received in a radio resource control (RRC) reconfiguration message (¶¶ [0063] – [0064] . . . In some embodiments in which the UE is connected with a MeNB and a first SeNB, the UE may receive the reconfiguration message from either or both the MeNB and the first SeNB.  The reconfiguration message may include an indication that the UE is to communicate with a second SeNB {i.e. indication to switch from first SCG/SeNB to second SCG/SeNB} . . . In MC or DC embodiments, to describe the signaling procedure, the target cell group may be added in a manner similar to the procedure currently used to add a SeNB. . . in FIG. 7, although there is reconfiguration involved (e.g., adding the target cell group and releasing the source cell group). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sivanesan et al. (US PG Pub 2015/0264621 A1, hereinafter “Sivanesan”).
	Regarding claim 3, Zhang does not explicitly teach wherein the set of source CGs and the set of target CGs include a set of source master CGs and a set of target master CGs, respectively.
	In analogous art, Sivanesan teaches wherein the set of source CGs and the set of target CGs include a set of source master CGs and a set of target master CGs, respectively (FIG. 3 and ¶¶ [0020] – [0022] discloses procedure for handover of a serving MCG to a target MCG).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to handover from a source MCG to a target MCG as taught by Sivanesan.  One would have been motivated to do so in order to implement a joint handover process wherein the UE and at least one secondary node remain connected to each other and are handed over together from a first master node to a second master node, thereby avoiding a re-establishment procedure with the secondary node, which reduces latency.  (Sivanesan ¶ 0008])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xu et al. (US PG Pub 2018/0027457 A1, hereinafter “Xu”).
	Regarding claim 4, Zhang does not explicitly teach wherein the target cell group setup information includes at least one of: a target cell group identifier, a primary cell identifier, a set of secondary cell identifiers, or a configuration per cell.
	In analogous art, Xu teaches wherein the target cell group setup information includes at least one of: a target cell group identifier (¶ [0054] cell IDs of MCG), a primary cell identifier (¶ [0054] cell IDs of MCG would include the cell ID of the primary cell), a set of secondary cell identifiers, or a configuration per cell.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include the target cell group identifier as taught by Xu.  One would have been motivated to do so in order to identify the MCG that the UE is to synchronize with to maintain communications, thereby maintaining a user’s  quality of experience.  (Xu ¶ 0056])

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Paladugu et al. (US PG Pub 2019/0253945 A1, hereinafter “Paladugu”).
	Regarding claim 7, Zhang does not teach wherein a number of target cell CGs in the set of CGs is based at least in part on a UE capability signaled by the UE.
	In analogous art, Paladugu (cited in Applicant’s IDS filed on 10/27/2021) teaches wherein a number of target cell CGs in the set of CGs is based at least in part on a UE capability signaled by the UE (FIG. 10; ¶ [0125] . . . CU 1002 may select a dual connectivity-based handover procedure for UE 120 based at least in part on UE 120 indicating a dual connectivity capability; ¶ [0127] As shown by reference number 1030, source BS 110-1 sends an RRC reconfiguration message to UE 120. In some aspects, the RRC reconfiguration 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in order for the UE to indicate its capability regarding a number of target cell CGs as taught by Paladugu.  One would have been motivated to do so for the UE to achieve enhanced performance during a handover procedure and experience minimal mobility interruption time relative to a handover procedure that does not take advantage of the capability of the UE.  (Paladugu ¶ [0091])

	Regarding claim 9, although Zhang teaches a reconfiguration message including an indication to switch (as stated above for claim 8, Zhang does not teach that the CG switching indication includes a cell group identifier associated with the set of target CGs.
	In analogous art, Paladugu teaches that the reconfiguration message includes a cell group identifier associated with the set of target CGs (¶ [0128] The RRC reconfiguration message may indicate that UE 120 is to use a SCG identifier (e.g., an identifier associated with target BS 110-2) for a primary uplink path).


Claim 10 is under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim et al. (US PG Pub 2015/0271726 A1, hereinafter “Kim”).
	Regarding claim 10, Zhang does not teach wherein the RRC reconfiguration message further includes an indication to release the set of source CGs.
	In analogous art, Kim teaches wherein the RRC reconfiguration message further includes an indication to release the set of source CGs (FIG. 11 RRC connection reconfiguration message 1135; ¶ [0309])
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfiguration message of Zhang to include an indication to release the set of source CGS as taught by Kim.  One would have been motivated to do so in order to improve channel quality using a new SeNB in dual connectivity, thereby improving the UE’s throughput.  (Kim ¶ [0300])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 11,057,958 B2 (Xiao et al.) – discloses a method and device for establishing/reconfiguring a data bearer;
US PG Pub 2020/0260347 A1 (Xu et al.) – discloses a master cell group failure recovery for dual connectivity wireless devices;
US PG Pub 2015/0215965 A1 (Yamada) – discloses systems and methods for dual-connectivity operation; 
US PG Pub 2015/0173120 A1 (Yamada) – discloses systems and methods for multi-connectivity operation; and
US PG Pub 2019/0150217 A1 (Kim) – discloses a method and apparatus for transmitting and receiving data in dual connectivity in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413